Citation Nr: 0812598	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of gastroesophageal reflux disorder (GERD), 
currently rated as 10 percent disabling.

2.  Evaluation of bilateral shin splints, currently rated as 
0 percent disabling.

3.  Entitlement to an evaluation in excess of 0 percent 
disabling for cognitive disorder, claimed as psychomotor 
retardation, prior to January 11, 2006.

4.  Evaluation of cognitive disorder, claimed as psychomotor 
retardation, currently rated as 30 percent disabling.

5.  Evaluation of bilateral bunions with hallux valgus 
deformity, currently rated as 0 percent disabling.

6.  Entitlement to service connection for a right wrist 
sprain.

7.  Entitlement to service connection for lipoma.

8.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to June 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of service connection for pes planus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that service connection for headaches and 
condyloma accumulate was granted via a rating decision of 
November 2004.  Therefore, these issues are no longer on 
appeal.  


FINDINGS OF FACT

1.  GERD is manifested by episodes of dysphagea and heartburn 
which are not productive of a considerable or severe 
impairment of health.

2.  The veteran's bilateral bunions with hallux valgus 
deformity is not manifested by resection of the metatarsal 
head of either foot, nor is it equivalent of having the great 
toe amputated.  

3.  A right wrist sprain was first manifested in service.  

4.  A chronic lipoma was manifested in service.  

5  Cognitive disorder is productive of slowness in movement 
and thought with thought processes reduced to one fourth of 
its normal rate.

6.  The veteran's bilateral shin splints are manifested by no 
more than subjective complaints of pain with weight bearing 
with objective evidence of some tenderness and no current 
evidence of shin splints.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

2.  The criteria for an evaluation in excess of 0 percent 
disabling for bilateral bunions with hallux valgus deformity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5280 (2007).

3.  A right wrist sprain was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A lipoma was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  Cognitive disorder is 70 percent disabling, prior to and 
after January 11, 2006.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 99327 (2007).

7.  The criteria for an evaluation in excess of 0 percent for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 
Diagnostic Code 5299-5020 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of the evaluation of GERD, shin splints, cognitive 
disorder and bilateral bunions, and service connection for 
right wrist sprain, and lipoma excision.  In a VCAA letter of 
April 2004 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
predated the rating decision.  

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until March 2006.  
However, the lack of timeliness is not prejudicial to the 
appellant because his claim is denied, and, therefore, the 
issues of rating and effective date do not arise.  The Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In regards to 
the issues of the evaluation of GERD, cognitive disorder and 
bilateral bunions, the Board finds that the requirements 
enunciated in Vazquez-Flores have been met.  In a Statement 
of the Case (SOC) of November 2004, the appellant was 
provided with all of the relevant Diagnostic Codes in his 
case.  Furthermore, in a letter of March 2006  he was 
provided with examples of the medical and lay evidence he may 
submit to substantiate his case.  Subsequent to the SOC and 
the March 2006 letter the appellant's claim was readjudicated 
in Supplemental Statements of the Case of December 2006 and 
March 2007.  Therefore, the appellant was afforded the 
required due process.  While there was error in initially not 
providing the veteran with the required notice was error, 
such error was not prejudicial.  The veteran was provided 
with the notice and was given the opportunity to submit 
additional evidence, he was provided time to submit the same 
and he was afforded subsequent due process.  Therefore, to 
decide the appeal would not be prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2007).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2007).

At the outset the Board notes that the veteran is appealing 
the original assignments of disability evaluations following 
the award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, there is nothing in the record to reflect that there 
has been any significant change in the disabilities and 
uniform ratings are warranted.  




Gastroesophageal reflux disease

The veteran's service-connected GERD is currently evaluated 
as 10 percent disabling under the provisions of Diagnostic 
Code 7346, 38 C.F.R. § 4.114, for hiatal hernia.  Diagnostic 
Code 7346 provides a 10 percent evaluation when the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7346. 

A VA examination report of March 2004 notes that the veteran 
reported he suffered form dyspnea and reflux which he treated 
with antiacids which eventually became ineffective.  He 
reported no regurgitation of food chunks to the oral orifice.  
He reported treating the symptoms with Aciphex and Maalox.  
He was diagnosed with gastroesophageal reflux disease (GERD).  
The examiner noted that the veteran had a normal nutritional 
status.  The veteran weighed 180 pounds.

A VA examination report of March 2006 notes the veteran 
reported he experiences occasional dysphagia and has to drink 
some fluid to push the food.  He also reported experiencing 
pyrosis if he eats spicy foods.  He reported heartburn and 
sometimes spitting mucus.  He denied any hematemesis or 
melena, and denied any nausea or vomiting.  The examiner 
noted that the veteran had good nutrition and that his weight 
had been stable since last March.  He was diagnosed with GERD 
improved with medication.  

The Board notes that while the overall evidence of record 
reflects that the veteran's GERD is manifested primarily by 
dysphagea, pyrosis  and heartburn, the evidence does not show 
that the veteran's symptoms result in considerable impairment 
of the veteran's health as required for a 30 percent rating.  
Nutrition has been reported as good with no anemia.  
Furthermore, it has been consistently reported that the 
veteran's symptoms are to some extent controlled by 
medication.  In light of the foregoing, the Board finds that 
the evidence establishes that the veteran's service-connected 
GERD is not manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by sternal or arm pain, productive of 
considerable impairment of health.  Nothing in the treatment 
records or the pertinent VA examinations indicates the 
disability has resulted in considerable impairment of health.  
While the veteran has GERD, the reflux symptoms are not shown 
to warrant a rating in excess of 10 percent.

Without evidence of more severe symptomatology, disability 
due to the veteran's GERD does not warrant an increased 
rating.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.7, 4.114, Code 7346.

Bilateral bunions

The veteran's service-connected bilateral bunions with hallux 
valgus deformity is currently evaluated as 0 percent 
disabling under the provisions of Diagnostic Code 5280, 38 
C.F.R. § 4.71a.  Under Code 5280, a 10 percent rating is 
warranted if there has been an operation and resection of the 
metatarsal head. A 10 percent rating is also warranted for a 
severe case, if equivalent to amputation of great toe. 

A VA examination report of March 2006 noted the veteran's 
posture as normal.  The alignment of the Achilles tendon was 
also normal.  There were 5 degrees of valgus which was noted 
to be mild and correctable.  He had 20 degrees of hallux 
valgus bilaterally.  There was no forefoot or midfoot 
malalignment.  X-rays of the feet showed mild hallux valgus 
on the left and moderate hallux valgus deformity in the 
right.  

The medical evidence relating to the veteran's hallux valgus 
shows that he has not had a resection of the metatarsal head 
of either foot.  There is also no medical evidence indicating 
that the condition of the veteran's bilateral hallux valgus 
is the equivalent of having the great toe amputated.  
Therefore, a 10 percent evaluation under Diagnostic Code 5280 
is not warranted.

The Board will consider, along with the schedular criteria, 
any functional loss due to flare-ups of pain, fatigability, 
pain on movement, and weakness.  Under 38 C.F.R. § 4.59 
(2007), it is the intention to recognize actually painful or 
unstable joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
Board notes that while the veteran reported pain on walking 
and standing, he has attributed the pain to his shin splints 
and ankles and not his hallux valgus.

The Board has also considered whether a higher than 0 percent 
rating is warranted under other Codes applicable to foot 
disabilities and finds that the veteran is not entitled to a 
rating in excess of 0 percent under any other Diagnostic 
Code.

Cognitive Disorder

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9327 (Other Organic Mental Disorder) (2007), a 100 
percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2007).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2007).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

A VA examination report of March 2004 notes the veteran's 
mood as generally calm with affect appropriate to the mood.  
He was alert and oriented to all spheres and cooperative.  He 
reported difficulty sleeping at night.  He denied any 
significant disturbance to his appetite.  He denied any 
suicidal or homicidal ideations or intent.  Thought process 
was goal-directed and his thought content was logical.  He 
denied any perceptual disturbances.  The examiner noted a 
prior medical report which noted moderate memory loss.  The 
report further noted that the veteran suffered from a 
cognitive disorder characterized primarily by mild to 
moderate deficits in attention and concentration, and a 
moderate memory deficit.  The general and intellectual 
functioning and reasoning skills appeared to be well intact.  
IQ score was 103.  He was assessed with cognitive disorder 
seen primarily as moderate memory deficit.  His GAF score was 
noted as 55.

VA outpatient treatment records of January 2006 note that the 
veteran experienced a marked change from his function prior 
to service.  The veteran noted he rarely socializes after 
work, he feels he is a burden and stress to his wife and he 
was quite irritable.  He also reported difficulties with 
sleep.  The veteran also reported continued problems with his 
memory.  

A mental examination of April 2006 notes that the veteran 
moved slowly.  It was noted he sat immobile with sad facies, 
eyes downcast.  He maintained a slight frown and the voice 
was sad.  The examiner noted he had severe psychomotor 
retardation sometimes waiting 30 seconds before replying to a 
question and then limiting his reply to a few words.  No 
delusions or hallucinations were reported and he denied 
suicidal ideations.  Mood was depressed, though the veteran 
denied being depressed.  Affect was sustained depressed.  He 
was oriented to time and place.  The examiner noted that the 
veteran's most obvious characteristic was his slowness of 
movement and thought.  Thought was slow to at least one 
fourth the normal rate.  His appearance, facies, posture, and 
voice quality denote depression.  It was noted he tries to 
reply to questions and does not give up, but it takes him a  
long time to consider the question and respond.  There was no 
defect in his reasoning only in the speed of process.  He 
showed some deficit in memory.  GAF score was 45 and was 50 
percent due to dysthymia and 50 percent due to cognitive 
disorder.  

VA outpatient treatment records of October 2006 note that the 
veteran continued to experience a decrease in depressive and 
anxious symptomatology.  There was notable improvement in his 
overall level of functioning.  However, he continued to 
experience memory problems.  In November and December 2006 
the veteran was noted to experience a decline in his overall 
level of functioning.  In December 2006 he was diagnosed with 
depression.  In January 2007 he was noted to have returned to 
a level of functioning at or above the most recent decline.  
In March 2007 it was noted that he was less irritable, was 
sleeping 7 hours, was able to concentrate better and had no 
crying spells.  There was no evidence of thought or major 
mood or memory disorder.  GAF score was 60.  He was diagnosed 
with depression.  

A.  Staged rating

The Board has been presented with differing medical reports 
and the veteran's own statements.  Throughout the appeal 
period, the veteran has asserted that his service-connected 
cognitive disorder was worse.  This is evidence that must be 
considered.  The RO has assigned a staged rating.  Service 
connection was granted in a rating decision of August 2004.  
The RO assigned a 0 percent evaluation.  In a rating decision 
of December 2006 the RO increased the evaluation to 30 
percent disabling effective January 2006.  The RO has 
assigned a staged rating.  However, in this case, the Board 
concludes that during the course of the appeal, the veteran's 
disability has not significantly changed.  Therefore, the 
Board disagrees with the staged rating and concludes that a 
uniform rating is warranted.  

B.  Evaluation of PTSD rated as 0 percent disabling prior to 
January 11, 2006 and currently 30 percent disabling. 

As noted above, the RO assigned a staged rating.  We conclude 
that the disability has not significantly changed and that a 
uniform increased evaluation is warranted for the entire 
appeal period.

The Board has been presented with a remarkable conflict in 
the evidence.  However, in view of the veteran's particular 
disability, the examination that best describes the veteran's 
disability is the April 2006 evaluation conducted by a staff 
psychiatrist.  That examination confirmed the presence of a 
cognitive disorder.  There was slowness of movement and 
thought.  It took him a very long time to consider a question 
and respond.  The fact that he had good responses pales into 
insignificance when it took him 30 seconds to respond.  His 
thought processes were slowed to one fourth of the normal 
rate.

Based upon the criteria that would be applicable to this 
veteran, the disability is 70 percent disabling.  

However, an evaluation in excess of 70 percent is not 
warranted.  

While the evidence shows that the veteran's symptoms are 
significant, the veteran's overall disability picture is best 
represented by a 70 percent evaluation.  The evidence does 
not show total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
At the March 2004 VA examination the veteran reported having 
memory problems which had affected his ability to concentrate 
and which had caused increased conflicts with his wife.  
However, he reported that he had not lost time from work.  He 
was described as having moderate memory loss.  However, his 
mood was generally calm and his affect was appropriate to the 
mood; he was oriented to all spheres; he denied any suicidal 
or homicidal ideations or thoughts.  Thought process was 
goal-oriented and content was logical.   His GAF score was 
55.  

In January 2006 the veteran reported rarely socializing at 
work and being irritable, and having difficulties with sleep.  
It was noted the veteran continued to remain consistent with 
difficulties and challenges to daily functioning as a result 
of his cognitive disorder.  However, he exhibited no 
significant psychopathology and he remained employed.  

While in April 2006 it was reported that he was exhibiting 
severe psychomotor retardation, he continued to work.  
Furthermore, while it was reported that he had no friends and 
did not socialize after work, he still did the chores around 
the house, maintained the yard, surfed the internet a couple 
of hours a day, took care of a new puppy, and accompanied his 
wife to the mall and other errands.  By August 2006 the 
veteran's motivation was improved and his functioning level 
continued to improve through the latest treatment records of 
March 2007 which noted no problems with memory, thought or 
mood.  

As such, the veteran's symptoms do not meet the requirements 
for an evaluation in excess of 70 percent.  

Shin Splints

The veteran is seeking a higher evaluation for his service 
connected shin splints.  

A VA examination report of March 2004 notes that the veteran 
reported he thought his shin splints improved with rest but 
they never fully resolved.  He reported prior fractures 
occurring secondary to the chronic shin splints; however, no 
casting was required.  This was an isolated occurrence which 
was treated conservatively with crutches.  There has been no 
surgical intervention and treatment has been conservative.  
The veteran wears inserts in his boots and shoes, and has 
been issued compression sleeves to be worn on his shins 
during activity.  Both feet and legs are most painful when 
standing for extended lengths of time, navigating stairs, 
walking or running for long distances.  The veteran reported 
pain on a daily basis waxing and waning throughout the day 
dependent upon level of physical activity.  There was no 
overt deformity noted on the legs and no erythema or 
ecchymosis.  There was tenderness to palpation over the 
distal anterior medial tibia bilaterally.  X-rays showed no 
fracture lucencies, focal sclerotic or lytic lesions or 
obvious radioopaque foreign body.  The alignment was 
unremarkable.  The soft tissues were unremarkable.  

A VA examination report of March 2006 notes that the veteran 
complained of pain on his knees and shins and calves with 
tightening when running.  He stated he felt tightening of the 
shins and calves upon standing for more than an hour or 
ambulating for 2 blocks.  He stated he rests for a few 
minutes, stretches and re starts again.  The veteran had 
normal ambulation, he had braces on both knees and left 
ankle.  He had tender shins without swelling, calves were 
normal and asymptomatic.  There was no joint involvement.  
Peripheral pulsations were present, good quality.  There was 
no malunion, nonunion, loose movement or false joint.  He was 
diagnosed with shin splints.  The diagnosis was changed to no 
shin splints found after a bone scan which revealed no 
evidence of shin splints or stress fractures.  

The veteran's service-connected shin splints have been rated 
0 percent disabling by the RO under the provisions of 
Diagnostic Code 5299-5020.  38 C.F.R. §§ 4.20, 4.27, 4.71a.

The veteran's shin splints are evaluated under Diagnostic 
Code 5020, which provides the criteria for evaluating 
disability due to synovitis.  Diagnostic Code 5020 provides 
that synovitis is rated on limitation of motion of affected 
parts as degenerative arthritis.  Arthritis established by x- 
ray findings is rated on the basis of limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5020 
(2007).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major joint 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The veteran's symptomatology does not entail arthritis of a 
major joint or two or more minor joints.  Indeed, there have 
been no x-ray findings of arthritis involving the veteran's 
lower extremities.  Moreover, the medical evidence of record 
shows no evidence of shin splints or stress factures.  As 
such, a 10 percent evaluation is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5020.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  It provides that when there is nonunion of the tibia 
and fibula with loose motion requiring a brace, or malunion 
of the tibia and fibula, a 10 percent evaluation is 
assignable for impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assignable for impairment of the tibia and fibula with 
moderate knee or ankle disability.  When impairment of the 
tibia and fibula is manifested by malunion with marked knee 
or ankle disability, a 30 percent evaluation is assigned.  
Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

In order to warrant a compensable evaluation, the evidence 
must show malunion or nonunion of the tibia and fibula.  The 
veteran does not warrant  a compensable evaluation under 
Diagnostic Code 5262 because the evidence does not show that 
he has malunion or nonunion of the tibia and fibula.  
Furthermore, his disability does not result in impairment of 
function of either the ankle or the knee.  Rather, 
examination disclosed no joint involvement.  As such, 
evaluations based upon joint involvement, limitation of 
motion or functional impairment of a joint are not warranted 
since there is no functional impairment of a joint.  See 
DeLuca, supra.   

Therefore, an evaluation in excess of 0 percent disabling for 
bilateral shin splints is not warranted.  

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection for a chronic 
disease such as atherosclerotic coronary heart disease or 
cardiovascular disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation form service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  
 
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Right Wrist

Service medical records show that in September 1990 the 
veteran was treated for a possible sprained wrist due to 
lifting a tow bar.  It was not specified which wrist was 
possibly strained.  In March 1993 the veteran was treated for 
a right wrist sprain.  A separation physical of March 2004 
noted abnormal upper extremities.  In the report of medical 
history the veteran noted he had sprained his right hand 
while in service.

A VA examination report of March 2004 noted the right wrist 
range of motion to be extension to 70 degrees, flexion to 90 
degrees, radial deviation to 20 degrees, and, ulnar deviation 
to 55 degrees.  Painful motion was noted on radial deviation 
between 15 to 20 degrees and in ulnar deviation from 45 to 55 
degrees.  The veteran was diagnosed with right wrist sprain, 
diagnosed as chronic right wrist sprain.  The examiner noted 
that the right wrist sprain was noted early in the veteran's 
military tenure and became gradually and progressively worse 
with time.  

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant for service 
connection for a right wrist disability.  There is evidence 
that the veteran was treated for a right wrist sprain while 
in service.  Furthermore, the veteran noted in his separation 
examination that he had sprained his right wrist.  In the VA 
examination done in association with his separation from 
service, the veteran was diagnosed with chronic right wrist 
sprain and the VA examiner noted that the condition had been 
noted early in the veteran's military tenure and had become 
gradually worse with time.  The medical opinion is competent 
and provides a nexus to service.  The Board finds that there 
is competent evidence of a current disability and a link to 
service.  Therefore, service connection for a right wrist 
disability is granted.  

Lipoma 

The veteran is claiming service connection for lipoma.  After 
a careful review of the evidence of record the Board finds 
that the evidence is in favor of a finding of service 
connection for lipoma.

Service medical records show that in January 1998 the veteran 
was found to have a chest lipoma.  A separation physical of 
March 2004 noted a lipoma in the chest area.  

A VA examination report of March 2004 notes a 3 centimeter 
superficial mobile mass consistent with lipoma on the 
sternum.  

The evidence is clear, the veteran was diagnosed with a 
lipoma while in service, which was also noted at the 
separation physical, and which was diagnosed at the March 
2004 VA examination.  The evidence shows that a lipoma was 
incurred in service.

Accordingly, service connection is granted.  


ORDER

An evaluation in excess of 10 percent disabling for GERD is 
denied.

An evaluation in excess of 0 percent disabling for bilateral 
bunions with hallux valgus deformity, is denied.

Prior to and after January 11, 2006, a 70 percent evaluation 
for PTSD is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An evaluation in excess of 0 percent disabling for bilateral 
shin splints is denied.

Service connection for a right wrist sprain is granted.

Service connection for a lipoma is granted.


REMAND

The VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); see 38 U.S.C.A. §  5103A(d).  When medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The veteran is seeking service connection for pes planus.  An 
enlistment physical examination of August 1983 noted pes 
planus.  A separation physical of March 2004 also noted pes 
planus.  A VA examination report of March 2004 notes pes 
planus as one of the veteran's musculoskeletal conditions.  
The examiner goes on to state that the multiple above 
conditions were noted early in the veteran's military tenure 
becoming progressively worse with time.  They are the 
culmination of multiple strains and sprains incurred during 
field maneuvers and physical training.  The examiner goes on 
to discuss each of the musculoskeletal conditions separately, 
however, he did not discuss the veteran's pes planus.  It is 
unclear from the examination report whether the veteran's pes 
planus worsened during service due to its natural progression 
or whether service aggravated it beyond its natural 
progression.  A clarification of the opinion is needed.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded an 
orthopedic VA examination to determine 
the nature and etiology of any pes 
planus the veteran may currently have.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should specifically comment as to 
whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found pes planus was 
aggravated by the veteran's service or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically determine whether the 
veteran's service aggravated the 
veteran's pes planus beyond its natural 
progression.  It is requested that 
reasoning be afforded in support of any 
opinion provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


